Case 6:20-cv-00812-ADA Document 50-9 Filed 04/30/21 Page 1 of 5




                       Exhibit G
4/22/2021               Case 6:20-cv-00812-ADA Document    50-9
                                                   Locations         Filed
                                                             | LinkedIn      04/30/21 Page 2 of 5
                                                                        Careers

     Careers




                                Our locations
                                With 30+ oﬀices on 5 continents, we’re probably closer than you think. For the safety of our employees, many of LinkedIn’s oﬀices are currently
                                closed until it is safe to return. Employees are working remotely until oﬀices reopen.

                                Learn more about a LinkedIn oﬀice near you:


                                   Americas    Europe and Middle East   Asia Pacific




                                                                                                  HQ - Sunnyvale


                                                                                              Learn more      See jobs




                                                                                                      Omaha


                                                                                              Learn more      See jobs




                                                                                                Why LinkedIn
                                                                                                      Teams
                                                                                                    Locations
                                                                                                    Resources
                                                                                                    Students

                                                                                                    Search Jobs



https://careers.linkedin.com/Locations                                                                                                                                            1/4
4/22/2021               Case 6:20-cv-00812-ADA Document    50-9
                                                   Locations         Filed
                                                             | LinkedIn      04/30/21 Page 3 of 5
                                                                        Careers

     Careers                                                   Detroit


                                                              See jobs




                                                           Washington D.C.


                                                              See jobs




                                                            San Francisco


                                                       Learn more        See jobs




                                                            New York City


                                                       Learn more        See jobs




                                                         Why LinkedIn
                                                               Teams
                                                             Locations
                                                             Resources
                                                             Students

                                                            Search Jobs



https://careers.linkedin.com/Locations                                                              2/4
4/22/2021               Case 6:20-cv-00812-ADA Document    50-9
                                                   Locations         Filed
                                                             | LinkedIn      04/30/21 Page 4 of 5
                                                                        Careers

     Careers




                                                             São Paulo


                                                             See jobs




                                                              Chicago


                                                       Learn more       See jobs




                                                             Carpinteria


                                                             See jobs




                                                         Why LinkedIn
                                                               Teams
                                                             Locations
                                                             Resources
                                                             Students

                                                            Search Jobs



https://careers.linkedin.com/Locations                                                              3/4
4/22/2021               Case 6:20-cv-00812-ADA Document    50-9
                                                   Locations         Filed
                                                             | LinkedIn      04/30/21 Page 5 of 5
                                                                        Careers

     Careers




                                                                Follow #LinkedInLife

                                                                       Toronto

                                         LinkedIn   Instagram         See jobs                    Twitter   YouTube




                                                                A Microso Company

                                                                         About
                                                                     Cookie Policy
                                                                     Privacy Policy
                                                                    User Agreement
                                                                      Accessibility

                                                                    © LinkedIn Corporation 2021




https://careers.linkedin.com/Locations                                                                                4/4
